 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 1 of 10 Page ID #:178




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section, Civil Division
5    ALARICE M. MEDRANO (Cal. Bar No. 166730)
     Assistant United States Attorneys
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0460
8          Facsimile: (213) 894-7819
           E-mail: Alarice.Medrano@usdoj.gov
9
     Attorneys for Defendant, Chad F. Wolf
10   Secretary, United States Department of Homeland Security
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15 NATHANIEL HAMPTON,                                 No. CV 19-10700 CBM (MAAx)
16               Plaintiff,                           [PROPOSED]
                                                      STIPULATED PROTECTIVE ORDER
17                      v.                            RE: SENSITIVE SECURITY
                                                      INFORMATION (SSI)
18 CHAD F. WOLF, ACTING
   SECRETARY, UNITED STATES
19 DEPARTMENT OF HOMELAND
   SECURITY,                                          [Discovery Document: Referred to
20                                                    Magistrate Judge Maria A. Audero]
             Defendant.
21
22
23   1.           PURPOSES AND LIMITATIONS
24         Discovery in this action is likely to involve production of Sensitive Security
25   Information (“SSI”) as defined by 49 C.F.R. Part 1520, such as screening operations
26   information and screening metrics for the Transportation Security Administration
27   (“TSA”) at the Los Angeles International Airport. Accordingly, in order to permit the
28   parties to have access to and use such information for purposes of this litigation without
                                                  1
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 2 of 10 Page ID #:179




1    undermining legitimate security concerns, and pursuant to Rule 26 of the Federal Rules
2    of Civil Procedure, the parties hereby stipulate to and petition the Court to enter the
3    following Stipulated Protective Order. The Stipulated Protective Order shall hereafter
4    govern the use, handling, and disposition of information, testimony or documents
5    obtained during discovery in the above captioned matter (“the Litigation”), which
6    constitutes Sensitive Security Information (“SSI”) as defined by 49 C.F.R. Part 1520.
7    The parties acknowledge that this Stipulated Protective Order does not confer blanket
8    protections on all disclosures or responses to discovery and that the protection it affords
9    from public disclosure and use extends only to the information that is entitled to the
10   protections afforded by 49 U.S.C. § 114(r) and 49 C.F.R. Part 1520. The parties further
11   acknowledge, as set forth in Section 9.3 below, that this Stipulated Protective Order does
12   not entitle them to file SSI under seal; Local Rule 79-5 sets forth the procedures that
13   must be followed and the standards that will be applied when a party seeks permission
14   from the Court to file material under seal. Discovery in this action is likely to involve
15   production of Sensitive Security Information (“SSI”) as defined by 49 C.F.R. Part 1520,
16   for which special protection from public disclosure and from use for any purpose other
17   than prosecuting this litigation is warranted.
18   2.    GOOD CAUSE STATEMENT
19         This action is likely to involve Sensitive Security Information (“SSI”) as defined
20   by 49 C.F.R. Part 1520, such as screening operations and metrics for the Transportation
21   Security Administration (“TSA”) at the Los Angeles International Airport.. The
22   disclosure of the SSI in question by definition would be “detrimental to the security of
23   transportation,” 49 C.F.R. § 1520.5(a)(3), and therefore cause substantial harm to public
24   safety. If unauthorized individuals were able to discover information about how TSA
25   conducts its screening operations, they might be able to evade TSA’s security operations
26   and engage in acts of terrorism. Therefore, this protective order is necessary to allow the
27   parties to exchange relevant documents and information in accordance with federal law
28   and national security without the undue burden and expense of additional protective
                                                2
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 3 of 10 Page ID #:180




1    measures. Accordingly, to expedite the flow of information, to facilitate the prompt
2    resolution of disputes over confidentiality of discovery materials, to adequately protect
3    SSI, to ensure that the parties are permitted reasonable necessary uses of such material in
4    preparation for and in the conduct of trial, to address their handling at the end of the
5    litigation, and to serve the ends of justice, a protective order for such information is
6    justified in this matter. Information will not be designated as SSI to conceal a violation
7    of law, inefficiency, or administrative error; to prevent embarrassment to a person,
8    organization, or agency; to restrain competition; or to prevent or delay the release of
9    information that does not require protection in the interest of transportation security,
10   including basic scientific research information not clearly related to transportation
11   security. TSA will only designate information as SSI consistent with 49 C.F.R. Part
12   1520.
13   3.      DEFINITIONS
14           3.1.   Action: This pending federal lawsuit.
15           3.2.   “Covered persons”: persons who have an express duty to protect against
16                  the unauthorized disclosure of SSI. 49 C.F.R. § 1520.9.
17           3.3.   Discovery Material: material encompassed in this Protective Order that
18                  includes, without limitation, deposition testimony, deposition exhibits,
19                  interrogatory responses, admissions, affidavits, declarations, documents
20                  produced pursuant to compulsory process or voluntarily in lieu of process,
21                  and any other documents or information produced or given to one party by
22                  another party or by a third party in connection with discovery in this matter.
23                  Information taken from Discovery Material that reveals its substance shall
24                  also be considered Discovery Material.
25           3.4.   Party: Any party to this Action.
26           3.5.   Sensitive Security Information or SSI: a specific category of information
27                  that requires protection against unauthorized disclosure pursuant to 49
28                  U.S.C. § 114(r) and 49 C.F.R. Part 1520.
                                                  3
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 4 of 10 Page ID #:181




1          3.6.   TSA: Designates information as SSI. TSA’s SSI determinations are
2                 subject to exclusive review in a court of appeals pursuant to 49 U.S.C. §
3                 46110. See, e.g., Elec. Privacy Info. Ctr. v. DHS, 928 F. Supp. 2d 139, 146-
4                 47 (D.D.C. 2013) (“[D]istrict courts may not review TSA orders that
5                 designate material as sensitive security information.”); Shqeirat v. U.S.
6                 Airways Group, Inc., No. 07-1513, 2008 WL 4232018, at *2 (D. Minn.
7                 Sept. 9, 2008) (“District Courts are without jurisdiction to entertain
8                 challenges to the TSA’s decisions regarding disclosure of SSI.”); In re
9                 September 11 Litigation, 236 F.R.D. 164, 174-75 (S.D.N.Y. 2006);
10                Chowdhury v. Northwest Airlines Corp., 226 F.R.D. 608, 614 (N.D. Cal.
11                2004).
12   4.    SCOPE
13         Information taken from Discovery Material that reveals its substance shall also be
14   considered Discovery Material.
15   5.    DURATION
16         Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Stipulated Protective Order shall remain in effect unless TSA agrees
18   otherwise in writing. Final disposition shall be deemed to be the later of (1) dismissal of
19   all claims and defenses in this Action, with or without prejudice; and (2) final judgment
20   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or
21   reviews of this Action, including the time limits for filing any motions or applications
22   for extension of time pursuant to applicable law.
23   6.    DESIGNATING SSI
24         6.1.   Exercise of Restraint and Care in Designating SSI.
25                      TSA shall only designate information as SSI as provided for by 49
26                C.F.R. Part 1520.
27         6.2.   Manner and Timing of Designations.
28                (a)   All documents subject to this Protective Order shall be marked as
                                                4
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 5 of 10 Page ID #:182




1                 follows: “Confidential: Subject to SSI Protective Order in Nathaniel
2                 Hampton v. Chad Wolf, CV 19-10700 CBM (MAAx).”
3                 (b)     Deposition testimony that may contain SSI should be so designated
4                 by verbal notice or written notice within 10 days of receipt of the transcript.
5                 However, testimony containing SSI that is not designated, through mistake,
6                 nonetheless must be safeguarded against unauthorized disclosure.
7          6.3.   Inadvertent Failure to Designate.
8                 Documents containing SSI that inadvertently have not been marked as SSI
9                 still must be safeguarded against unauthorized disclosure.
10   7.    CHALLENGING SSI DESIGNATIONS
11         7.1.   Timing of Challenges.
12                Plaintiff may challenge a designation of confidentiality at any time that is
13                consistent with the Court’s Scheduling Order, provided, however, that
14                Plaintiff’s challenge is consistent with the 60-day limitation provided for by
15                49 U.S.C. § 46110, which governs judicial review of challenges to TSA’s
16                SSI designations. See MacLean v. DHS, 543 F.3d 1145, 1149 (9th Cir.
17                2008)
18         7.2.   Meet and Confer and Judicial Review.
19                Plaintiff shall initiate the dispute resolution process, which shall comply
20                with Local Rule 37.1 et seq., and with Section 4 of Judge Audero’s
21                Procedures (“Mandatory Telephonic Conference for Discovery Disputes”).1
22                If the parties are unable to reach a resolution, TSA may issue a final order
23
24         1
             Judge Audero’s Procedures are available at
25   https://www.cacd.uscourts.gov/honorable-maria-audero. Judge Audero’s requirements
     (para. 4) in part provide for communications with Judge Audero’s chambers regarding a
26   discovery dispute, including emailing chambers and if appropriate after a telephonic
     conference, a discovery motion. The parties are relieved from these obligations, in light
27   of the district court’s lack of jurisdiction to review TSA’s SSI designations as further
     explained in Section 7.2. Plaintiff must still engage in at least two attempts to resolve
28   the dispute without Court involvement consistent with the pre-filing conference of
     counsel required by Local Civil Rule 37-1.
                                                      5
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 6 of 10 Page ID #:183




1                regarding the SSI, as appropriate, and if issued, Plaintiff may file a Petition
2                for Review in an appropriate U.S. Court of Appeals within the timeframe
3                set forth in 49 U.S.C. § 46110. See Elec. Privacy Info. Ctr. v. DHS, 928 F.
4                Supp. 2d 139, 146-47 (D.D.C. 2013) (“[D]istrict courts may not review
5                TSA orders that designate material as sensitive security information.”);
6                Shqeirat v. U.S. Airways Group, Inc., No. 07-1513, 2008 WL 4232018, at
7                *2 (D. Minn. Sept. 9, 2008) (“District Courts are without jurisdiction to
8                entertain challenges to the TSA’s decisions regarding disclosure of SSI.”);
9                In re September 11 Litigation, 236 F.R.D. 164, 174-75 (S.D.N.Y. 2006);
10               Chowdhury v. Northwest Airlines Corp., 226 F.R.D. 608, 614 (N.D. Cal.
11               2004).
12   8.   ACCESS TO AND USE OF PROTECTED MATERIALS
13        8.1.   Basic Principles.
14               Plaintiff and Plaintiff’s counsel may use SSI disclosed to them in the course
15               of litigating the above-captioned action (“Litigation”) only for the purpose
16               of plaintiff in the Litigation and not any other purpose. SSI may not be
17               further disseminated except as described herein, including to a jury, except
18               with written permission from TSA. SSI may be disclosed only to “covered
19               persons” with a “need to know” under the conditions described in this
20               Stipulated Protective Order. When the Action reaches a final disposition,
21               Plaintiff and Plaintiff’s counsel must comply with the provisions of Section
22               10 below.
23        8.2.   Disclosure of SSI.
24               (a)   Access to SSI is limited to “covered persons” with a “need to know”
25               as set forth in 49 C.F.R. § 1520.7 and § 1520.11. Because the parties, their
26               attorneys, the Court and its employees may be “covered persons” with a
27               “need to know” some or all of the SSI relevant to this case, this order
28               permits the sharing through discovery in this civil action of relevant
                                                6
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 7 of 10 Page ID #:184




1                 information and materials that are marked as SSI or may contain SSI,
2                 provided that Plaintiff had access to such information during his
3                 employment with TSA. The right of access to discovery materials marked
4                 as SSI or containing SSI shall be limited to the Court and its employees,
5                 Plaintiff, and counsel for the parties, paralegal, secretarial and clerical
6                 personnel in their employ. Court reporters retained by the parties for
7                 purposes of recording depositions and who have signed a TSA-approved
8                 Non-Disclosure Agreement may also have access to SSI.
9                  (b)   Documents that contain SSI may not be further disseminated to
10                persons without a “need to know” except with written permission from
11                TSA. SSI must not be disclosed by either party to any person or entity other
12                than those enumerated in section 7.2(a).
13         8.3    Safeguarding SSI.
14                       SSI must be safeguarded in such a way that it is not physically or
15                visually accessible to persons who do not have a “need to know,” as defined
16                in 49 C.F.R. § 1520.11. When unattended, SSI must be secured in a locked
17                container or office, or other restricted access area.
18   9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a “covered person” learns that, by inadvertence or otherwise, it has disclosed
20   SSI to any person or in any circumstance not authorized under this Stipulated Protective
21   Order, the covered person immediately must (1) notify in writing TSA of the
22   unauthorized disclosure(s), (2) use its best efforts to retrieve all unauthorized copies of
23   the SSI. Unauthorized disclosure of SSI may be detrimental to the security of
24   transportation, may constitute an unwarranted invasion of personal privacy, or may
25   reveal a trade secret or privileged or confidential commercial or financial information.
26   Unauthorized disclosure may also result in a civil enforcement penalty or other
27   enforcement action by TSA against the party making the unauthorized disclosure. 49
28   C.F.R. § 1520.17.
                                                   7
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 8 of 10 Page ID #:185




1    10.   MISCELLANEOUS
2          10.1. Right to Further Relief.
3                      Nothing in this Stipulated Protective Order abridges the right of any
4                person to seek its modification by the Court in the future.
5          10.2. Right to Assert Other Objections.
6                      This Protective Order is without prejudice to the rights of any party to
7                make any objection to discovery or use of SSI, or documents that may
8                contain SSI, permitted by the Federal Rules of Civil Procedure, or any
9                statute, regulation, or other authority.
10         10.3. Filing SSI Under Seal.
11                     Documents that are marked SSI or, though not marked, contain SSI,
12               shall be treated as confidential and shall not be published or made available
13               to the general public in any form (whether in paper or electronic form), but
14               instead shall be filed under seal. Material filed under seal will be available
15               only to the persons enumerated in Section 7.2(a). A Party that seeks to file
16               under seal any SSI must comply with Local Rule 79-5. SSI may only be
17               filed under seal pursuant to a court order authorizing the sealing of the
18               specific SSI at issue.
19         10.4 Disclosure to Court Personnel.
20                     Nothing in this Protective Order shall preclude any disclosure of
21               documents subject to this Order to any Judge, Magistrate, or employee of
22               the Court for purposes of this action.
23         10.5 Disclosure of SSI at Hearings or Trial.
24                     All hearings, or portions thereof, in which SSI may be disclosed,
25               always shall be closed to the public. If there is a possibility that SSI may be
26               disclosed at trial, the courtroom shall be closed to the public.
27   \\\
28   \\\
                                                  8
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 9 of 10 Page ID #:186




1    11.   FINAL DISPOSITION
2          All documents subject to this Protective Order in the possession of Plaintiff or
3    Plaintiff’s counsel shall be returned to TSA within 60 days of termination of this action,
4    including any appellate proceedings, or shall be certified in writing to TSA to have been
5    destroyed by Plaintiff or Plaintiff’s counsel in accordance with TSA’s requirements for
6    the destruction of documents containing SSI.
7    12.   VIOLATION
8          Any violation of this Stipulated Order may be punished by any and all appropriate
9    measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
13         Dated: January 11, 2021          /s/ Edward J. Blum
14                                          EDWARD J. BLUM
                                            Attorney for Plaintiff,
15                                          Nathaniel Hampton
16
17         Dated: January 11, 2021          TRACY L. WILKISON
                                            Acting United States Attorney
18                                          DAVID M. HARRIS
                                            Assistant United States Attorney
19                                          Chief, Civil Division
                                            JOANNE S. OSINOFF
20                                          Assistant United States Attorney
                                            Chief, General Civil Section, Civil Division
21
                                            /s/ Alarice M. Medrano
22
                                            ALARICE M. MEDRANO
23                                          Assistant United States Attorney
24                                          Attorneys for Defendant, Chad Wolf, Acting
                                            Secretary, United States Department of
25                                          Homeland Security
26
27
28
                                                  9
 Case 2:19-cv-10700-CBM-MAA Document 24 Filed 01/12/21 Page 10 of 10 Page ID #:187




1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
3    DATED: January ___,
                     12 2021
4
5                                             MARIA
                                              MARIA A. AUD
                                                       AUDERO
                                                         DERO
                                           D STATES
                                      UNITED  TATES MAGISTRATE JUD
                                             ST                JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          10
